The same question as is raised by the assignment on which the writ of error was granted in this case, on application referred to the Committee of Judges from the Courts of Civil Appeals, has been determined adversely to plaintiffs in error in an opinion this day filed in case No. 2673, J.B. Wilson et al. v. Sherwin-Williams Co.
We have examined the other assignments and find no error in the action of the Court of Civil Appeals.
It is therefore ordered that the judgment of the Court of Civil Appeals be affirmed.
Affirmed.